        CASE 0:20-cv-00788-SRN-TNL Document 4 Filed 04/24/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 Ardell Levert Jenkins,                               Civil No. 20-cv-0788 (SRN/TNL)

                       Plaintiff,

 v.                                                              ORDER

 Mark Zuckerber, et al.,

                       Defendants.


        Based upon the Report and Recommendation by United States Magistrate Judge

Tony N. Leung dated April 1, 2020 [Doc. No. 3], along with all the files and records, and

no objections to said Recommendation having been filed, IT IS HEREBY ORDERED

that:

        1.    The case is DISMISSED WITHOUT PREJUDICE for failure to state a

              claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

        2.    The application to proceed in forma pauperis [Doc. No. 2] is DENIED as

              moot.

        LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: April 23, 2020                            s/Susan Richard Nelson
                                                SUSAN RICHARD NELSON
                                                United States District Judge
